Per Curiam;,
The objection by the plaintiff to the power of attorney (her own be it observed) is two-fold, first that plaintiff is a married woman domiciled with her husband in England, and secondly that it contains no sufficient description of the land authorized to be conveyed.
As to the first, it would be sufficient to say that the law of England or any other foreign state if material is a fact to be proved, and in the absence of such proof it is presumed to be the same as the law of this state. There was no evidence on the subject in this case.
But even if proved it would have been of no avail here. The subject of the letter of attorney being land in Pennsylvania, the power to convey and the manner of conveyance depend on the law of this state without regard to the domicile of the owner. It has long been settled that a married woman, her husband joining, may make a valid power of attorney to convey her lands in this state : Fulweiler v. Baugher, 15 S. & R. 45 (55).
The second objection is equally unavailing. The power of attorney was properly acknowledged: Stewart v. Linton, 204 Pa. 207. It authorized in express terms the attorney to sell and convey “ any or all tracts, lots, pieces or parcels of land or real estate which have descended to or have been acquired by the said Phoebe (plaintiff) .... in any of the states .... of the United States of America .... excluding therefrom all lots in the city of Omaha, state of Nebraska,” etc. The description though in very general terms is as comprehensive as words can make it. When it is shown that the land is in *650Pennsylvania it is prima facie within the power, and when more detailed description becomes necessary it may be supplied. For the purposes of a valid power of attorney id certum est quod certum reddi potest.
Judgment affirmed.